Citation Nr: 0008281	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-15 724A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected degenerative joint disease, left knee with 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to 
February 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St.Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO).


REMAND

The appellant contends, in essence, that he is entitled to an 
original disability rating in excess of 10 percent for his 
service-connected degenerative joint disease, left knee with 
patellofemoral syndrome.  Specifically, he asserts that his 
left knee has pain and swelling that have not been taken into 
account in his rating.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because he has a service-connected left knee 
disorder and has appealed the RO's initial grant of less-
than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

In this case, the Board finds that the appellant underwent VA 
examination in June 1997.  This examination was almost three 
years ago, and the Board finds that a more recent examination 
is required in order to comply with the duty to assist.  In 
addition, the Board finds that the appellant has complained 
of pain on motion and on prolonged standing.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. 
§§ 4.40, 4.45, were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999)

Finally, the Board finds that clarification of the RO's 
decision on this claim is necessary prior to appellate 
review.  Specifically, the Board notes that the RO granted 
entitlement to service connection in a September 1997 rating 
decision.  In that decision, it assigned a 10 percent 
disability rating for the appellant's degenerative joint 
disease, left knee with patellofemoral syndrome, citing both 
Diagnostic Code 5010 and Diagnostic Code 5257.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5010, Diagnostic Code 5257 (1999).  
The Board finds this decisionmaking confusing.  It cannot 
determine whether the RO assigned a separate disability 
rating for the left knee under Diagnostic Code 5010.

The law provides that a separate disability rating may be 
assigned when there is separate and distinct additional 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261  
(1994) (a separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").  
The VA's General Counsel has rendered a precendential 
decision stating that a service-connected knee disability may 
be rated separately under Diagnostic Code 5257 and Diagnostic 
Code 5003 (or 5010), but that "a separate rating must be 
based upon additional disability."  VAOGCPREC 23-97  (July 
1, 1997).

Overall, the Board finds that, after the above medical 
development has been completed, the RO must review the 
appellant's claim seeking an increased original disability 
rating for his degenerative joint disease, left knee with 
patellofemoral syndrome, fully explaining the reasons and 
bases for its determinations, with correct application of the 
pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
degenerative joint disease, left knee 
with patellofemoral syndrome, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to assess the current nature and severity 
of his service-connected degenerative 
joint disease, left knee with 
patellofemoral syndrome.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, 
including X-rays, if necessary, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All current manifestations of 
the veteran's left knee disability should 
be determined and discussed, including 
any limitation of motion, or swelling.  
Any alteration of gait or use of an 
orthopedic appliance should be noted.  
The severity of any found symptomatology 
should be evaluated.  Numerical values 
should be assigned to flexion and 
extension motion test results.  Whether 
or not, and to what degree, any 
limitation of motion is due to pain 
should be determined.  The examiner 
should also assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, incoordination, or other 
functional impairment, pursuant to 
DeLuca, supra.  The examiner should 
distinguish the symptoms associated 
solely with arthritis, if any.  The 
reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
original disability rating for service-
connected degenerative joint disease, 
left knee with patellofemoral syndrome, 
based on all the evidence in the claims 
file.  All pertinent diagnostic codes 
under the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4  (1999), 
should be considered.  The RO must 
provide a complete rationale for its 
decision, consistent with Esteban, supra, 
and VAOGCPREC 23-97  (July 1, 1997).  
Since the veteran appealed an initial 
assignment of a disability rating, the RO 
must also specifically address whether 
the veteran is entitled to a staged 
rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126  (1999).

5.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant is advised that he should assist the RO and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (1999) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




